Third District Court of Appeal
                                  State of Florida

                               Opinion filed May 8, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D19-0130
                      Lower Tribunal Nos. 16-2762 and 17-4830
                                ________________


                                Ihosvanny Albear,
                                       Appellant,

                                           vs.

                        Louis M. Hillman-Waller,
               as Curator of the Estate of Roberto Albear,
             Adriana Ulloa, and Royal Park Enterprises, LLC,
                                      Appellees.



         An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

         Andrew M. Kassier, P.A., and Andrew M. Kassier, for appellant.

         Armas Bertran Pieri, and J. Alfredo Armas, for appellee Adriana Ulloa.


Before SALTER, LINDSEY, and HENDON, JJ.

                             ON MOTION TO DISMISS
      PER CURIAM.

      Ihosvanny Albear appeals a final judgment entered following a bench

trial. Appellees move to dismiss on the basis that, because there is no transcript of

the trial below, Albear cannot meet his burden to show error. We agree and affirm

because the 15-page final judgment contains numerous factual findings and there is

no record of the trial.1 See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“When there are issues of fact the appellant necessarily asks

the reviewing court to draw conclusions about the evidence. Without a record of the

trial proceedings, the appellate court can not properly resolve the underlying factual

issues so as to conclude that the trial court’s judgment is not supported by the

evidence or by an alternative theory. Without knowing the factual context, neither

can an appellate court reasonably conclude that the trial judge so misconceived the

law as to require reversal.”); see also Cudeiro v. Dep't of Revenue ex rel. Fritz, 99

So. 3d 520, 520 (Fla. 3d DCA 2011) (explaining Starks v. Starks, 423 So. 2d 452,

453-54 (Fla. 1st DCA 1982) as follows: “without a transcript of the hearing, the

appellate court is unable to ascertain whether the lower court erred; noting that ‘[t]he

appellant retains the burden of overcoming the presumption of correctness attributed

to a trial court’s final judgment. Appellant’s burden includes a demonstration of



1
 Appellees allege in their motion to dismiss that the parties agreed to try the case
without a court reporter “hoping for finality.”

                                           2
error from the record, which he must supply’” (quoting Kauffmann v. Baker, 392

So. 2d 13, 15 (Fla. 4th DCA 1980))).

      Affirmed.




                                       3